It is ordered and adjudged by this court that the order of the said Public Utilities Commission be, and the same is hereby, reversed for the reason that the same is unlawful. The Public Utilities Commission is not authorized to revoke a certificate of public convenience and necessity without giving at least fifteen days' notice to a holder thereof and affording such holder an opportunity to be heard as provided by Section 614-87, General Code. Scheible, Mayor, v. Hogan, 113 Ohio St. 83.
It is further ordered that this proceeding be remanded to the Public Utilities Commission for statutory notice and further proceedings according to law.
Order reversed and cause remanded.
WEYGANDT, C.J., ALLEN, STEPHENSON, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur. *Page 576